Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 1 of 11




                 EXHIBIT 1
      Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 2 of 11
               WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  1


 1                IN THE UNITED STATES DISTRICT COURT
             IN AND FOR THE WESTERN DISTRICT OF WASHINGTON
 2                            AT SEATTLE
 3
     KATHRYN LISTER, an individual,          )
 4                                           )
                                             )
 5                  Plaintiff,               )   NO. 2:18-cv-00961-JLR
                                             )
 6            vs.                            )
                                             )
 7   HYATT CORPORATION, a Delaware           )
     corporation d/b/a HYATT REGENCY         )
 8   BELLEVUE,                               )
                                             )
 9                                           )
                    Defendant.               )
10

11

12
                    Deposition Upon Oral Examination
13
                                      of
14
                           ROXANNE TAGGART-HUGO
15

16

17                               1:00 p.m.
                              February 6, 2019
18                          535 East Sunset Way
                           Issaquah, Washington
19

20

21

22

23

24
       Zoya O. Spencer, Court Reporter, CCR #2418
25




           Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 3 of 11
              WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  30


 1   responsible before midnight for making sure that there
 2   aren't any spills or hazards?
 3            MR. SKINNER:    Object to form.
 4       A.   Again, I would say all associates that are
 5   walking around all of the common areas.         We do have
 6   lobby porters as part of our housekeeping team that
 7   services those restrooms, as well as common areas as
 8   well.
 9       Q.   All right.    So let's talk about the shift that
10   you were on that night.      Okay?
11       A.   Okay.
12       Q.   Do you remember this night?
13       A.   Not very well.
14       Q.   Do you remember speaking with Kevin Lister?
15       A.   Yes.
16       Q.   Do you recall speaking with the security officer
17   Kyle Crandall?
18       A.   Yes.
19       Q.   Do you recall seeing the spill on the floor
20   outside of the bathroom?
21       A.   No.
22       Q.   Did anybody tell you about the spill on the
23   floor out of the bathroom?
24       A.   I don't remember being reported the spill.          But
25   once I looked in my emails, it was -- I had written that




          Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 4 of 11
              WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  31


 1   the 13 Coins hostess had informed me.
 2       Q.   Okay.   Do you know what time that was?
 3       A.   I didn't write in the email what time it was.
 4   Again, I would have to speculate exactly what I wrote
 5   down.    But, you know, in following email chains, I said
 6   before midnight.
 7       Q.   Do you know when Kathryn fell, what time?
 8       A.   I would have to speculate the exactly what time,
 9   but I wrote around about midnight, I think I wrote
10   12:05ish.
11       Q.   Do you know where you got that time from?
12       A.   Looking at the time on the computer and writing
13   it down on a note.
14       Q.   Do you know whether that the time would have
15   been when you learned about it from the person from 13
16   Coins?
17       A.   I don't remember.
18       Q.   Do you know what time it was that Kathryn fell?
19       A.   No.
20       Q.   There's video of Kathryn falling.        Have you seen
21   that video?
22       A.   I don't think so, because as an assistant
23   manager we don't get sent the security reports or have
24   ability to see the films.
25       Q.   Okay.   Did any of your managers talk to you




          Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 5 of 11
              WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                   47


 1   it's very rare that you don't have something else to do
 2   or somewhere else to go to.
 3       Q.   All right, thank you.
 4            My understanding is that at midnight there's a
 5   cleaning service that comes, Ace Cleaning and Staffing?
 6       A.   I'm not positive what time they get there, but
 7   yes, we do hire Ace Cleaning.
 8       Q.   What type of interaction do you have with the
 9   Ace Cleaning staff?
10       A.   Say hello to them.
11       Q.   Do you tell them that there's something that
12   needs cleaning?
13       A.   If there was anything particular, but they have
14   a specific list of responsibilities.
15       Q.   Do you remember how the spill on the floor got
16   cleaned up that night?
17       A.   I don't remember.     I don't remember exactly who
18   cleaned it up or when it was cleaned.
19       Q.   All right.    Do you know, as you've testified
20   earlier, when was it -- you testified that you learned
21   about Kathryn falling from the gal at 13 Coins.           Did she
22   come to you at the front desk or did you see her
23   somewhere else?
24       A.   I'm not positive, but it's not uncommon for one
25   of the hostesses at 13 Coins to come to our desk or to




          Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 6 of 11
              WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  48


 1   call.    They have a speed dial number.
 2       Q.   So she could have called you?
 3       A.   Called, walked over.
 4       Q.   Do you remember what she told you?
 5       A.   I don't remember exactly what she told me, but
 6   from my email what I wrote was that she informed me that
 7   there was a fall.
 8       Q.   Okay.   Did she tell you who it was that fell?
 9       A.   I don't remember, but -- yeah, I don't remember.
10       Q.   All right.    And do you remember whether she told
11   you how the person fell?
12       A.   Like where they fell or --
13       Q.   What had happened.
14       A.   No, I don't remember.
15       Q.   Do you recall her telling you that she had
16   slipped in vomit?
17       A.   I don't remember.
18       Q.   Okay.   And do you know who it was that stood by
19   after -- at the spill site and remained there until it
20   was cleaned up?
21       A.   I don't remember exactly who it was.         But,
22   again, we would have instructed somebody.
23       Q.   All right.    Going back to Exhibit 2, would that
24   have reasonably been either yourself, Daniel, Jaeson, or
25   a security person from Kemper?




          Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 7 of 11
              WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  76


 1   almost midnight, just before midnight.         And you can see
 2   her having trouble walking.       Can you see that?
 3       A.   Yes.
 4       Q.   And there's the woman with the blonde hair,
 5   sleeveless shirt.     And did she appear to step over
 6   something on the floor?
 7       A.   Or take a large step.
 8       Q.   Okay.   So now we know, according to the video --
 9   I'm assuming the video time is correct.
10       A.   I would say so.
11       Q.   Is there any reason to question the time on the
12   video?
13            MR. SKINNER:    Objection, calls for speculation,
14       lack of foundation.
15       A.   I didn't mean to say the wrong time, I'm sorry.
16       Q.   It's okay, don't apologize.       What you've told us
17   in your testimony is that it was -- well, actually let's
18   go back to Exhibit 1.      Exhibit 1 is Mr. Crandall's
19   statement on page 4 of 5 and he says he walked through a
20   puddle of vomit at 12:21 a.m.; do you agree with that?
21       A.   He says that.
22       Q.   Do you agree that's what he says?
23       A.   Yes.
24       Q.   And he said that he went immediately to the
25   front desk to report the spill, right?




          Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 8 of 11
              WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  77


 1       A.   That's what the report says.
 2       Q.   Okay.   And you told him that someone -- a woman
 3   had fallen near the bathroom.        That woman would have
 4   been Kathryn Lister?
 5            MR. SKINNER:    Objection, calls for speculation.
 6       Q.   Was there any other woman that fell that night?
 7       A.   Since I've been working there, this is the first
 8   fall I've encountered.
 9       Q.   Okay.   So what I wanted to ask you is, from
10   Mr. Crandall's report saying that he came to the front
11   desk after 12:21 in the morning, and now we know that
12   Kathryn fell at about 11:55, that's 26 minutes; do you
13   agree?
14       A.   From the report, yes.
15       Q.   And during that 26 minutes, no one else reported
16   that there was a spill on the floor outside of the
17   bathroom to you?
18       A.   Not that I know of.
19       Q.   I showed you the video of the two girls who went
20   toward the elevator and then detoured and went toward
21   the bathroom, and they looked like they were laughing,
22   having a good time, one of them looked like she was
23   bending over somewhat.      Other than that, did you see
24   anything in any of the videos that we looked at that
25   appeared someone had thrown up on the floor?




          Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 9 of 11
              WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  82


 1                       C E R T I F I C A T E
 2

 3   STATE OF WASHINGTON )
 4   COUNTY OF KING          )
 5           I, the undersigned Washington Certified Court
 6   Reporter, pursuant to RCW 5.28.010 authorized to
 7   administer oaths and affirmations in and for the State
 8   of Washington, do hereby certify:
 9           That the annexed and foregoing deposition of each
10   witness named herein was taken stenographically before
11   me and reduced to typewriting under my direction.
12           I further certify that each said witness was
13   given the opportunity to examine, read and sign his/her
14   deposition after the same was transcribed unless
15   indicated in the record that the parties and each
16   witness waived the signing.
17           I further certify that all objections made at the
18   time of said examination to my qualifications or the
19   manner of taking each deposition, or to the conduct of
20   any party have been noted by me upon each deposition.
21           I further certify that I am not a relative or an
22   employee or attorney or counsel of any of the parties to
23   said action, or a relative or employee of any such
24   attorney or counsel, and that I am not financially
25   interested in the said action or the outcome thereof.




          Spencer & Associates (206)382-9695 Court Reporters
     Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 10 of 11
               WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  83


 1            I further certify that each witness before
 2    examination was by me duly sworn to testify the truth,
 3    the whole truth and nothing but the truth.
 4            I further certify that the deposition as
 5    transcribed is a full, true and correct transcript of
 6    the testimony, including questions and answers, and all
 7    objections, motions and exceptions of counsel made and
 8    taken at the time of the foregoing examination.
 9            I further certify that I am sealing the
10    deposition in an envelope with the title of the
11    above-referenced cause thereon and marked "Deposition"
12    with the name of each witness and promptly delivering
13    the same to the ordering attorney.
14            IN WITNESS WHEREOF, I have hereunto affixed my
15    electronic signature this 8th day of March 2019.
16    The document has been digitally signed in accordance
17    with Washington Court Rules GR 30(D)(2)(B).
18

19            ______________________________________________
               /s/ Zoya O. Spencer
20                 Washington State Certified Court Reporter
                   WA CCR No. 2418
21                 License effective until: 11/22/2019
22

23

24

25




          Spencer & Associates (206)382-9695 Court Reporters
Case 2:18-cv-00961-JLR Document 25-1 Filed 07/29/19 Page 11 of 11
          WITNESS: ROXANNE TAGGART-HUGO (2-6-2019)                  85


         SPENCER & ASSOCIATES, COURT REPORTERS
                      P.O. BOX 44
                GRANITE FALLS, WA 98252
                     206-382-9695
                  Email: Zsop@aol.com
 Court Reporter:     Zoya Spencer, CCR # 2418
 DEPOSITION OF: ROXANNE TAGGART-HUGO, taken 2-6-2019
 LISTER vs. HYATT CORPORATION
        Please make all corrections or clarifications to
 your testimony on this sheet, showing page and line
 number and the nature of the change. If there are no
 changes, write "none" across the page. Sign this sheet
 on the line provided and send to our court reporting
 firm for dissemination to parties.
 Page and line #        Correction/change and reason
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
 ___________       ________________________________________
        Except for the changes noted above, the same is a
 true, correct and complete transcription of the answers
 given by me to the questions therein recorded.
 SIGNATURE_____________________________ DATE_____________




     Spencer & Associates (206)382-9695 Court Reporters
